Mr. Justice Niehaus delivered the opinion of the court. This suit was brought in the circuit court of Mc-Donough county by the appellant, C. H. Christian, against V. E. Filbert and the appellee, Willis M. Wilson, to recover back a sum of money which had been previously paid by the appellant to Filbert and Wilson as usury for a loan of money which they made to the appellant. The evidence adduced on the trial conclusively shows that the amounts of money, which had been usuriously collected from the appellant by Filbert and Wilson, had been voluntarily paid by the appellant. In view of this state of the proofs, at the conclusion of all the evidence, the court, on motion of the appellee, directed the jury to return a verdict finding the issues for the appellee, and the jury thereupon returned such a verdict, and judgment was rendered on the verdict. And this appeal is prosecuted from the judgment. It is well settled, as a matter of law, that usury voluntarily paid cannot be recovered back. Hadden v. Innes, 24 Ill. 381, 382; Perkins v. Conant, 29 Ill. 184; Puterhaugh v. Farrell, 73 Ill. 213; Ryan v. Newcomb, 125 Ill. 91; Mason v. Pierce, 142 Ill. 331; Stober v. Ehrhart, 223 Ill. App. 543; Cook v. Wolf, 296 Ill. 27. For the reasons stated, the judgment is affirmed. Affirmed.